Citation Nr: 0831283	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-41 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Adjutant General Office


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1981 to March 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2008, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

In an August 2007 correspondence, the veteran filed a claim 
for an increased rating for his service connected left knee 
disability.  While the RO sent him a development letter in 
January 2008, there has been no RO adjudication of this 
issue.  As such, this matter is not before the Board because 
it has not been prepared for appellate review.  Accordingly, 
the Board will refer this issue to the RO for appropriate 
action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  

REMAND

Initially, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) pertinent to increased rating claims.  
According to that decision, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  A letter complying with the 
requirements set forth above should be should be sent to the 
veteran for his claim for a compensable rating for bilateral 
hearing loss. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).    

The veteran has been shown to have worsening symptoms of his 
bilateral hearing loss since his last VA examination in May 
2004.  Specifically, at the May 2008 hearing, the veteran 
testified as to a worsening of his hearing symptoms.  
Additionally, a private audiogram report dated in August 2007 
appears to show worsened hearing loss, especially in the 
right ear, when compared to the May 2004 VA examination 
report.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
current level of disability is at issue for service-connected 
bilateral hearing loss, the Board finds that a 
contemporaneous examination of the veteran's hearing loss is 
necessary to accurately assess his disability picture. 

Additionally, the Board notes that the veteran submitted the 
August 2007 private audiogram after the Statement of the Case 
(SOC) was issued in November 2005.  There is no indication of 
waiver of RO jurisdiction.  To ensure that the veteran's 
procedural rights are protected, insofar as he is afforded 
the opportunity for RO adjudication in the first instance, 
the Board must return the case to the RO, with the new 
evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

       1.  Provide the veteran with a notice letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for service-connected hearing loss;
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected hearing loss 
and the effect that worsening has on 
his employment and daily life;  
*	provides him with the appropriate 
Diagnostic Code for rating service-
connected hearing loss; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from noncompensable to as 
much as 100 percent (depending on the 
disability 

involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.	Afford the veteran a VA examination to 
determine the extent of his service-
connected bilateral hearing loss.  All 
pertinent symptomatology and findings must 
be reported in detail.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  This audiometric evaluation 
must be conducted pursuant to 38 C.F.R. § 
4.85(a) (2007) in order to establish the 
current severity of service-connected 
hearing loss-and must be conducted by a 
state-licensed audiologist and include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.

3.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the claim on appeal.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and specifically 
address any additional evidence submitted 
since the November 2005 SOC.  Allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


